Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-7 are allowed. The process as described in claim 1 is free of the art because an STN chemical reaction and classification search of the prior art did not reveal any applicable references.  
The closest prior art is found in Lu et al. (Organic Process Research & Development, 2014, 18, pp. 431-436) in view of Tchernatinsky et al. (WO 90/12027).
Applicant has submitted an affidavit completed by Janos Csorgel, which states “the amount of the impurity of dimers was reduced by an order of magnitude in case of the application of acetic acid, and the amount of the critical impurity nomegestrol was reduced by more than an order of magnitude to a value below the expected limit in the crude product. The amount of the also critical impurity 6-alpha-methyl-gestonorone acetate was reduced by almost half. Such reduction in impurities would not have been expected form the teachings of the prior art cited in the aforementioned Office action.” 
    PNG
    media_image1.png
    163
    591
    media_image1.png
    Greyscale
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046. The examiner can normally be reached Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUSANNA MOORE/Primary Examiner, Art Unit 1624